Citation Nr: 1607313	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  13-20 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial rating greater than 40 percent for residuals of prostate cancer.

2.  Entitlement to an initial rating greater than 20 percent for diabetes mellitus, type II, with erectile dysfunction and retinopathy.

3.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Brett Buchanan, Agent


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to August 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Boise, Idaho (RO).  

The Veteran filed a statement in June 2015, which was identified as a "notice of disagreement."  The statement essentially raises a claim for entitlement to earlier effective dates for the grant of service connection for right and left lower extremity peripheral neuropathy.  The Board will refer the matter to the RO for adjudication in the first instance.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since the initial grant of service connection, the Veteran's residuals of prostate cancer have been manifested by voiding dysfunction requiring the use of absorbent materials which must be changed more than four times per day.

2.  Since the initial grant of service connection, and prior to September 18, 2014, the Veteran's diabetes mellitus, type II, has required medication and a restricted diet, but has not required regulation of activities with no evidence of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider.


3.  From September 18, 2014, the Veteran's diabetes mellitus, type II, has required medication, a restricted diet, and regulation of activities, but no evidence of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 60 percent, but no greater, for residuals of prostate cancer have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2015).

2.  The criteria for an initial rating greater than 20 percent prior to September 18, 2014 for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

3.  From September 18, 2014, the criteria for a 40 percent staged initial rating, but no greater, for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the issues of entitlement to higher initial ratings for residuals of prostate cancer and diabetes mellitus, type II, such matters stem from a notice of disagreement with the assigned initial rating for each disability awarded in the rating decision which originally granted service connection.  There is no duty to provide section 5103(a) (VCAA) notice upon the Veteran's filing of a notice of disagreement as to the initial rating assignment.  38 C.F.R. § 3.159(b)(3) (2015).  Rather, such notice of disagreement triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision, and a statement of the case which set forth the relevant diagnostic code rating criteria.  As such, the appropriate notice has been given in this case with respect to the initial rating issue on appeal. 

The Veteran's service treatment records, VA medical treatment records, identified private medical records, and Social Security Administration (SSA) records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159; Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  VA examinations were conducted in December 2011 and September 2014; the record does not reflect that these examinations are inadequate for rating purposes.  In that regard, the examinations are based upon physical examination of the Veteran as well as a review of the records in the claims file and provide sufficient detail to rate the Veteran's residuals of prostate cancer and diabetes mellitus, type II, under the pertinent rating criteria.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Veteran contends that higher initial ratings are warranted for his service-connected residuals of prostate cancer and diabetes mellitus, type II.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).

With regard to the Veteran's disabilities, the level of disability at the time that service connection was granted is of primary concern.  Additional staged ratings are appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

I.  Residuals of Prostate Cancer

Service connection for residuals of prostate cancer was granted in a February 2012 rating decision, and a 40 percent rating was assigned under 38 C.F.R. § 4115b, Diagnostic Code 7528, effective May 27, 2011.  

Under Diagnostic Code 7528, a 100 percent evaluation is assignable for active malignant neoplasms of the genitourinary system.  Following the cessation of surgical, X-ray, antineo-plastic chemotherapy or other therapeutic procedure, the 100 percent evaluation shall continue with a mandatory VA examination at the expiration of six months.  Thereafter, if there has been no local reoccurrence or metastasis, the disability shall be evaluated based on residuals of voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528, Note (2015).  

The private medical treatment records reflect that the Veteran was diagnosed with prostate cancer in early 2004.  In June 2004, he underwent cryotherapy.  The report of a December 2011 VA examination noted that the Veteran's prostate cancer was in remission.  There is no clinical evidence of recurrence.  The Veteran does not argue the contrary.  He has also not alleged, and the evidence does not show, that his prostate cancer disability is associated with or has been accompanied by any of the symptoms of renal dysfunction.  Accordingly, the Board will rate the Veteran's disability based on residuals of voiding dysfunction. 

Per VA regulations, voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.

With respect to continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, a 40 percent disability rating is warranted if the evidence shows that the Veteran is required to wear absorbent materials which must be changed two to four times per day.  If an appliance is required, or absorbent materials must be changed more than four times per day, a maximum 60 percent rating is warranted.  38 C.F.R. § 4.115a. 

An maximum evaluation of 40 percent is warranted for urinary frequency with a daytime voiding interval of less than one hour, or awakening to void five or more times per night.  38 C.F.R. § 4.115a.  An evaluation greater than 30 percent is not warranted for obstructed voiding.  Id.  

At the December 2011 VA examination, the Veteran reported voiding dysfunction including urinary leakage which required the use of absorbent material which must be changed two to four times per day.  The Veteran denied using an appliance for voiding dysfunction.  He also reported increased urinary frequency, including daytime voiding interval between one and two hours, and nighttime awakening to void two times.  The Veteran denied obstructed voiding and recurrent symptomatic urinary tract or kidney infection.  The Veteran also reported erectile dysfunction, which the examiner found to be associated with his diabetes rather than his prostate cancer.  [Special monthly compensation for loss of use of a creative organ has been in effect since May 2011].  The examiner reported that there were no other residual conditions or complications due to the Veteran's prostate cancer.  The diagnosis was prostate adenocarcinoma.  The examiner noted that the Veteran's prostate cancer did not impact his ability to work.

In a May 2012 notice of disagreement, the Veteran reported that he changed absorbent pads four to seven times per day as a result of the voiding dysfunction caused by his prostate cancer.

VA prescription records dated from 2012 reflects that the Veteran has consistently been prescribed absorbent pads for use six times per day.

In a July 2013 substantive appeal, the Veteran noted that the December 2011 VA examiner reported that he changed his pads two to four times per day, but that was incorrect, and that he used five to seven pads each day.  He also noted daytime urinary frequency averaging less than one hour.

Given the above record, the Board concludes that the evidence demonstrates that throughout the pendency of the appeal, the Veteran's residuals of prostate cancer have been manifested by continual urine leakage requiring the wearing of absorbent materials which must be changed more than four times per day.  Although the December 2011 VA examiner reported that the Veteran only required the use of two to four absorbent pads per day, the Veteran's statements and the VA prescription records reflect that he used more than four absorbent pads per day.  Accordingly, an initial rating of 60 percent, the maximum schedular rating for voiding dysfunction, is warranted for the Veteran's residuals of prostate cancer.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.115b, Diagnostic Code 7528.  

As the record contains no evidence showing renal dysfunction associated with the residuals of prostate cancer, an increased rating greater than 60 percent is not for application under the pertinent rating criteria.  Moreover, as the record contains no evidence showing that the Veteran is entitled to a higher initial rating at any point during the instant appeal, a staged rating is not appropriate.

II.  Diabetes Mellitus, type II

The Veteran contends that he is entitled to an initial rating greater than 20 percent for diabetes mellitus, type II.

Diabetes mellitus is rated under Diagnostic Code 7913 of 38 C.F.R. § 4.119.  The Veteran currently is rated at 20 percent, which, under Diagnostic Code 7913, is awarded where the disorder requires insulin and a restricted diet, or requires an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is awarded when diabetes mellitus requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is for application when the disorder requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent rating is warranted where the disorder requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

Because of the successive nature of the rating criteria for diabetes, e.g., the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Stated another way, if a component is not met at any one level, a veteran can only be rated at the level that did not require the missing component.  Id.   

Under Note 1 to 38 C.F.R. § 4.119, Diagnostic Code 7913, compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent evaluation.  In this regard, the RO has separately rated some of the complications of diabetes mellitus, including peripheral neuropathy of the right lower extremity (sciatic nerve), rated as 40 percent disabling; peripheral neuropathy of the left lower extremity (sciatic nerve), rated as 40 percent disabling; peripheral neuropathy of the left lower extremity (femoral nerve), rated as 20 percent disabling; and peripheral neuropathy of the right lower extremity (femoral  nerve), rated as 20 percent disabling.  The Veteran's erectile dysfunction and retinopathy with associated cataracts are considered cumulatively within the Veteran's current rating for diabetes mellitus, type II.

Private medical treatment records from 2010 through 2011 reflect diagnoses of and treatment for diabetes.  Treatment included insulin and diet management, with carbohydrate counting.  A June 2010 record notes a history of diabetes mellitus without retinopathy.  A December 2010 record reflects that diet and nutrition were discussed with regard to management of the Veteran's diabetes.  A February 2011 record indicates that he was interested in discussing a diabetes mellitus diet.

In December 2011, the Veteran underwent a VA examination.  The examiner reported that the Veteran's diabetes was managed by restricted diet and that he was prescribed insulin.  The examiner indicated that the Veteran's diabetes did not require regulation of activities as part of medical management.  Additionally, the examiner noted that the Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month.  The examiner noted no episodes of ketoacidosis or hypoglycemia requiring hospitalization over the past 12 months.  Additionally, there was no evidence of progressive unintentional weight loss or progressive loss of strength attributable to diabetes.  The examiner stated that the Veteran did not have any diabetic nephropathy, renal dysfunction, or diabetic retinopathy.  There was evidence of erectile dysfunction attributed to diabetes mellitus, as well as a cardiac condition.  The diagnosis was diabetes mellitus, type II.  The examiner reported that the Veteran's diabetes did not impact his ability to work.

In a January 2012 statement, the Veteran's wife reported that the Veteran was insulin-dependent and that his labor intensive jobs made it hard to control his blood sugar.  She also noted that the Veteran had a loss of erectile function.

An April 2012 VA treatment record reflects a diagnosis of left eye retinopathy associated with diabetes.  The report notes the Veteran's complaints of decreased vision at a distance as well as night glare.  Visual acuity was 2/25 in the right eye and 20/40 in the left eye.  The diagnoses were diabetes type 2 without retinopathy in the right eye, with mild non-proliferative diabetic retinopathy in the left eye, and left eye greater than right eye mixed diabetic cataract with vision affected.  A June 2012 record reflects that the Veteran underwent bilateral cataract extraction the month before at a private facility.  Examination showed visual acuity of 20/25-2 in the right eye and 20/20-1 in the left eye.  The diagnoses included post-surgical cataract extraction for both eyes without complication; bilateral pseudophakia; uncontrolled diabetes mellitus, type II, without retinopathy in either eye; and right eye astigmatism.  In February 2013, the Veteran underwent nutrition counseling for diabetes.

In a May 2012 notice of disagreement, the Veteran reported that his diabetes necessitated the use of insulin and that he was placed on a restricted diet of portion control, low carbohydrates, and no sugar.  He stated that his activities were limited due to neuropathy and other unrelated disorders.

In May 2013, the Veteran underwent a VA eye examination.  The Veteran reported a history of cataract surgery the year before.  Physical examination revealed uncorrected distance vision, corrected distance vision, and corrected near vision of 20/40 or better in each eye.  There was uncorrected near vision of 20/200 in each eye.  The Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision with the near vision being worse.  The pupils measured 3 millimeters each and were round and reactive to light.  There was no afferent pupillary defect present.  There was no anatomical loss, light perception only, or extremely poor vision or blindness of either eye.  There was no astigmatist or diplopia.  A tonometry was performed, which revealed eye pressure of 21 mmHg in each eye.  External examination revealed a papilloma on the right upper and lower lids.  Examination of the conjunctivea/sclera, cornea, anterior chamber, and iris of each eye was normal.  Examination of the lens was abnormal.  Internal eye examination was also abnormal, and showed "dotheme" in the right eye vessels and a rare microaneurysm in the left eye vessels.  The optic disc, macula, vitreous, and periphery were normal in each eye.  There was no visual field defect and there was no contraction or loss of a visual field.  There was no scotoma and no legal blindness.  There were postoperative cataracts with replacement intraocular lens.  There was no aphakia or dislocation of the crystalline lens.  There was slight vision decrease possibly due to posterior capsular opacities in both eyes.  There was retinopathy in both eyes, but the Veteran's decrease in visual acuity or other visual impairment was not attributable to his retinopathy.  

The diagnoses were mild nonproliferative diabetic retinopathy in both eyes; posterior capsular opacity in both eyes; benign neoplasm of the lids and papilloma on the right; headache; and pseudophokia of both eyes.  The examiner stated that the Veteran did not have any incapacitating episodes attributable to any eye conditions during the past 12 months.  The examiner also noted that the Veteran's eye conditions did not impact his ability to work.  The examiner found that the Veteran's diabetic retinopathy and cataracts were secondary to his type II diabetes, and that none of his other eye conditions were secondary to diabetes.

In September 2014, the Veteran underwent another VA diabetes mellitus examination.  The examiner reported that the Veteran's diabetes was managed by restricted diet, required insulin, and that the Veteran required regulation of activities as part of medical management of diabetes mellitus.  The examiner explained that the Veteran could not work to heavy exertion or in hot conditions as blood sugar would drop very quickly and severely.  The Veteran had to keep glucose on hand at all times, check blood sugars six to eight times per day, and take four to five insulin injections a day.  The examiner noted that the Veteran visited his diabetic care provider for ketoacidosis or hypoglycemia less than two times per month, and did not require any hospitalizations in the prior 12 month period.  There was no unintentional weight loss or loss of strength attributable to diabetes mellitus.  The examiner noted that the Veteran experienced peripheral neuropathy and retinopathy as a result of his diabetes.  The examiner indicated that the Veteran's diabetes impacted his employability, as he retired in 2012 due to problems with his blood sugar.  The examiner reported that the Veteran's diabetes prohibited mowing the yard and doing yard work, doing any outside tasks for more than 10 minutes in hot weather, and engaging in any sports.  The diabetes did not interfere with sedentary tasks.  The diagnosis was diabetes mellitus, type II.

In October 2014, the Veteran underwent a VA eye examination.  The examiner noted that the Veteran was initially diagnosed with bilateral cortical cataracts and left eye mild diabetic retinopathy in April 2012, and that he underwent uncomplicated bilateral cataract extraction in May 2012 with resolution of the left eye diabetic retinopathy.  Bilateral mild diabetic retinopathy was identified at an August 2013 eye examination, which was still present.  There was no diabetic macular edema detected, but the Veteran had bilateral posterior chamber intraocular lens implants with mild clouding of the posterior capsules for which no treatment was advised.  

Physical examination revealed uncorrected distance vision of 20/50 in the right eye and 20/100 in the left eye; uncorrected near vision of 20/100 in the right eye and 20/70 in the left eye; corrected distance vision of 20/50 in the right eye and 20/40 or better in the left eye; and corrected near vision of 20/40 or better in the right and left eyes.  The Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with the near vision being worse.  The pupils were 2 millimeters in each eye, round, and reactive to light.  There was no afferent pupillary defect present.  There was no anatomical loss, light perception only, or extremely poor vision or blindness in either eye; astigmatism; or diplopia.  Tonometry was performed, which revealed right eye pressure of 23 and left eye pressure of 22.  Slit lamp and external eye examination revealed normal eye lids and lashes and sclera.  There was a tiny anterior stromal scar not affecting vision on the right cornea; the left cornea was normal.  The anterior chamber and iris of each eye were normal.  The right and left lens revealed posterior capular opacity not affecting the line of sight.  An internal eye examination revealed a normal optic disc in each eye as well as normal vessels.  The right eye macula was normal, but the left eye macula revealed two microaneurysms.  The right and left eye vitreous and periphery were normal.  There were no visual field defects and there was no legal blindness.  There was chronic meibomian gland dysfunction with unstable tear film, blurred vision, and dry eye symptoms.  There was postoperative cataract in each eye with replacement lens but no aphakia or dislocation of the crystalline lens.  The intraocular lenses were in normal position and were clear in the central optical zone, thus not reducing visual acuity.  There was retinopathy in both eyes, but the Veteran's decrease in visual acuity or other visual impairment was not attributable to his retinopathy.  

The diagnoses were bilateral nonproliferative diabetic retinopathy without diabetic macular edema; bilateral cortical cataracts associated with diabetes, status post cataract extraction; and posterior capsular opacity post-cataract, not obscuring vision.  The examiner also noted dry eye due to atherosclerotic heart disease.  The examiner stated that the Veteran had no incapacitating episodes attributable to any eye condition during the prior 12-month period.  Additionally, the examiner noted that the Veteran's eye conditions did not impact his ability to work.  The examiner reported that the Veteran had bilateral mild nonproliferative diabetic retinopathy directly caused by his diabetes, which was not visually disabling.  Additionally, there were postoperative cataracts caused by diabetes with intraocular lens implants which were beginning to get cloudy but were not visually disabling.  The examiner concluded that the Veteran's eye conditions, individually and collectively, did not result in any visual loss or disability and did not affect the Veteran's employability for any type of work.

After careful review of the record, the Board finds that the Veteran meets the criteria for a 40 percent rating under Diagnostic Code 7913 as of September 18, 2014, but no earlier.  The medical evidence of record shows that September 18, 2014 is the first date that there is medical evidence that the Veteran had to regulate activities as a result of his diabetes mellitus.  In that regard, the September 2014 VA examiner reported that the Veteran's diabetes mellitus prohibited him from heavy exertion and working in hot conditions due to resulting hypoglycemia.

The Board acknowledges that the Veteran and his wife reported that he had to regulate activities in statements dated as early as 2012.  Regulation of activities means avoidance of strenuous occupational and recreational activities.  See 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  Medical evidence is required to establish that occupational and recreational activities have been restricted under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007) (citing 61 Fed. Reg. 20,440 ) (May 7, 1996).


Although the evidence demonstrates that the Veteran's diabetes required insulin and restricted diet prior to September 18, 2014, the evidence of record prior to September 18, 2014 does not show medical evidence establishing that occupational and recreational activities were restricted due to diabetes mellitus.  See Camacho, 21Vet. App. at 364 (medical evidence of record must support finding that a veteran was instructed not to engage in strenuous recreational and occupational activities).  There is no indication of physician prescribed regulation of activities to manage the Veteran's diabetes mellitus prior to September 18, 2014.  To the contrary, the December 2011 VA examiner concluded that the Veteran's diabetes did not require regulation of activities as part of medical management.  As the medical evidence does not establish that the Veteran's diabetes required regulation of activities prior to September 18, 2014, an initial rating greater than 20 percent is not warranted during that time period under the pertinent rating criteria.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Additionally, a rating greater than 40 percent is not warranted for the Veteran's diabetes from September 18, 2014.  There is no evidence of episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider.  The September 2014 VA examiner reported that the Veteran visited his diabetic care provider for ketoacidosis or hypoglycemia less than two times per month and did not require any hospitalizations for ketoacidosis or hypoglycemia in the prior 12-month period.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

The Board recognizes that under Note (1) to Diagnostic Code 7913, the rater is to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent rating. 

The Board acknowledges that the Veteran has developed residuals of diabetes, including peripheral neuropathy of the lower extremities.  Those disabilities are already rated separately.  To include those manifestations again in assigning a disability rating for diabetes would violate the rule against pyramiding.  See 38 C.F.R. § 4.14. 

The Board also notes that the Veteran's erectile dysfunction, diabetic retinopathy, and postsurgical cataracts are included in the Veteran's current rating for diabetes mellitus.  

Under Diagnostic Code 7522, the criteria for a compensable rating, 20 percent, are penile deformity with loss of erectile power.  There is no evidence that shows penile deformity.  The criteria for a separate 20 percent rating for erectile dysfunction under Diagnostic Code 7522 have thereby not been met.

Regarding the Veteran's diabetic retinopathy and postsurgical cataracts, the Veteran's May 2013 VA examination showed uncorrected distance vision, corrected distance vision, and corrected near vision of 20/40 or better in each eye and uncorrected near vision of 20/200 in each eye.  Examination of the conjunctiva/sclera, cornea, anterior chamber, and iris was normal.  The optic disc, macula, vitreous, and periphery were normal in each eye.  There was no visual field defect and there was no contraction or loss of a visual field.  There were no incapacitating periods due to eye disease.  There was slight vision decrease, but the visual acuity or impairment was not attributable to retinopathy.  

Similarly, the October 2014 VA examiner reported uncorrected distance vision of 20/50 in the right eye and 20/100 in the left eye; uncorrected near vision of 20/100 in the right eye and 20/70 in the left eye; corrected distance vision of 20/50 in the right eye and 20/40 or better in the left eye; and corrected near vision of 20/40 or better in the right and left eyes.  Slit lamp and external eye examination revealed normal eye lids and lashes and sclera.  There was a tiny anterior stromal scar not affecting vision on the right cornea; the left cornea was normal.  There was retinopathy in both eyes, but the Veteran's decrease in visual acuity or other visual impairment was not attributable to his retinopathy.  The examiner stated that the Veteran had no incapacitating episodes attributable to any eye condition during the prior 12-month period.  The examiner concluded that the Veteran's eye conditions, individually and collectively, did not result in any visual loss or disability.

The Board finds that the Veteran's diabetic retinopathy and cataracts do not warrant a separate compensable evaluation.  In particular, the evidence of record does not show unilateral or bilateral damage to the Veteran's retina with irregular, duplicated, enlarged, or diminished image.  Although the October 2014 VA examiner noted a tiny anterior stromal scar on the right cornea, it did not affect vision.  38 C.F.R. § 4.79, Diagnostic Code 6011 (2015).  

Additionally, although the evidence shows diagnoses of diabetic retinopathy and postsurgical cataracts, the evidence does not show that these disabilities cause visual impairment or incapacitating episodes.  While the examinations show some impairment in visual acuity, the May 2013 VA examiner found that the Veteran's decrease in visual acuity or other visual impairment was not attributable to his retinopathy.  Similarly, the October 2014 examiner found that the Veteran's eye conditions, individually and collectively, did not result in any visual loss or disability, the evidence does not demonstrate either visual impairment due to diabetic retinopathy or cataracts or incapacitating episodes due to diabetic retinopathy or cataracts sufficient to establish a separate compensable rating under the pertinent rating criteria.  As the evidence does not reflect that the Veteran's diabetic retinopathy or postsurgical cataracts cause visual impairment or incapacitating episodes, a separate compensable evaluation for these disabilities which have been associated with the Veteran's diabetes mellitus is not warranted.  38 C.F.R. § 4.79, Diagnostic Code 6006 (2015).

As the criteria for a 40 percent rating under Diagnostic Code 7913 were met for the Veteran's diabetes mellitus as of September 18, 2014, a rating of 40 percent is warranted from September 18, 2014.  Because the criteria for a rating of 40 percent or greater were not met prior to September 18, 2014, an initial rating greater than 20 percent is not warranted for diabetes mellitus prior to September 18, 2014.  As the criteria for a rating of 60 percent or greater have not been met since September 18, 2014, a rating greater than 40 percent is not warranted for diabetes mellitus from September 18, 2014.  

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against an evaluation in excess of 20 percent for the Veteran's service-connected diabetes mellitus, type II, prior to September 18, 2014 and against an evaluation in excess of 40 percent on and after September 18, 2014, there is no reasonable doubt to be resolved in this case, and the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Other Considerations

Evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is usually sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's residuals of prostate cancer and diabetes mellitus, type II, are not so unusual or exceptional in nature as to render the schedular ratings assigned for these disorders inadequate.  The criteria by which these disabilities are evaluated specifically contemplate the level of impairment caused by each disability.  Id.  As shown by the evidence of record, the Veteran's residuals of prostate cancer is manifested by voiding dysfunction requiring the use of absorbent materials which must be changed more than four times per day with no evidence of renal dysfunction.  Prior to September 18, 2014, the Veteran's diabetes mellitus, type II, required medication and a restricted diet, but did not require regulation of activities.  From September 18, 2014, the diabetes mellitus, type II, required medication, restricted diet, and the regulation of activities, but no evidence of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider.  

When comparing these disability pictures to the manifestations contemplated in the Rating Schedule, the Board finds that the schedular evaluations regarding the Veteran's residuals of prostate cancer and diabetes mellitus, type II, are not inadequate.  Increased evaluations are provided for certain manifestations of, and/or levels of functional impairment due to these disabilities, but the medical evidence reflects that those findings are not present in this case.  Therefore, the evaluations awarded are adequate and no referral is required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Under Johnson  v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a veteran may be awarded an extrascheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. The findings of the September 2014 VA examination suggested that the Veteran's diabetes combined with other service connected disabilities to interfere with his ability to work.  The decision to increase the rating assigned to the Veteran's diabetes mellitus was partially based on this finding.  However, since October 1, 2014, the Veteran has been in receipt of total combined rating of 100 percent.  Such supplants the need to assign an extraschedular rating.  As for the period prior to October 1, 2014, an exceptional circumstance has not been shown in which extrascheduler consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.




ORDER

An initial rating of 60 percent, but no greater, is granted for the Veteran's residuals of prostate cancer, subject to the laws and regulations governing the payment of monetary benefits.

An initial rating greater than 20 percent for diabetes mellitus, type II, prior to September 18, 2014, is denied.

A staged initial rating of 40 percent for diabetes mellitus, type II, is warranted, effective September 18, 2014, subject to the laws and regulations governing the payment of monetary benefits.


REMAND


In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  However, the Veteran filed an independent claim for entitlement to a TDIU in October 2014.  In June 2015, the Veteran filed a notice of disagreement to the denial of his claim.  As the RO has not yet issued a statement of the case with regard to the June 2015 notice of disagreement, the RO must provide a statement of the case on that issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Board is aware that a total schedular rating has been in effect since October 2014.  However, as the Veteran reports that he became unemployed as of 2012, and that his unemployment is due to his service connected disabilities, the issue of entitlement to a TDIU remains ripe for appellate consideration.  Indeed, in light of the Court's holding in Bradley v. Peake, 22 Vet. App. 280 (2008), the award of a 100 percent disability rating does not necessarily render moot the claim of entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case and notification of the Veteran's appellate rights for the issue of entitlement to a TDIU denied in an October 2014 rating decision to which a notice of disagreement was received in June 2015.  38 C.F.R. § 19.26 (2015).  The Veteran and his representative are reminded that, to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  If the Veteran perfects an appeal, the same should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


